DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment filed on 12/30/21 is acknowledged and papers submitted have been placed in the records.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for indicating allowable subject matter: 

Re claims 1-9, none of the prior art either singly or in combination appears to disclose a method comprising: forming a conductive feature over a carrier substrate, sidewalls of the conductive feature having a surface morphology; heating the conductive feature to increase undulation of the surface morphology, wherein heating the conductive feature forms an interfacial layer on the sidewalls of the conductive feature; disposing a semiconductor die adjacent the conductive feature over the carrier substrate; and forming a molding compound encapsulating the interfacial layer and the semiconductor die.
Re claims 10-14, none of the prior art either singly or in combination appears to disclose a device comprising: a semiconductor die; a molding compound 
Re claims 15-20, none of the prior art either singly or in combination appears to disclose a device comprising: a semiconductor die; a molding compound encapsulating the semiconductor die; a conductive feature extending through the molding compound, the conductive feature comprising a first metal; and an interfacial layer between the conductive feature and the molding compound, the interfacial layer comprising an oxide of the first metal, the conductive feature and the interfacial layer forming a first interface having a first undulating shape with a first height variation, the interfacial layer and the molding compound forming a second interface having a second undulating shape with a second height variation.

Any comments considered necessary by applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PENIEL M GUMEDZOE whose telephone number is (571)270-3041. The examiner can normally be reached M-F: 9:00AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 5712707877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PENIEL M GUMEDZOE/Primary Examiner, Art Unit 2899